DETAILED ACTION
	Applicant’s response, dated 6/15/22, has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 5-23 allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a backlight source module, comprising: a back plate structure and a rubber member, wherein the back plate structure comprises: a bottom plate, and a first side plate and a second side plate respectively connected with the bottom plate, and the first side plate and the second side plate oppose each other; a light-emitting portion, a light-guiding component and the rubber member are sequentially disposed on the bottom plate along a first direction pointing from the first side plate to the second side plate, and the rubber member is only disposed at the second side plate; the back plate structure further comprises a top plate, one end of the top plate is fixedly connected with a top edge of the first side plate, and the other end of the top plate extends along the first direction. an upper surface of the top plate is flush with an upper surface of the rubber member, and the top plate has an opening disposed above the light-emitting portion and the light-guiding component: the backlight source module further comprises: a heat-conducting component, disposed between the light-emitting portion and the bottom plate: a sunken trench is disposed at a portion, close to the first side plate. of the bottom plate: and the light-emitting portion and the heat-conducting component are both disposed at the sunken trench, and a sum of a thickness of the light-emitting portion and a thickness | of the heat-conducting component is equal to a vertical distance between a bottom of the sunken trench and the top plate.
The closest prior art, Miyazaki [US 2013/0155821] teaches the details of a backlight source unit which includes a back-plate structure and rubber pieces, but fails to teach or disclose the details of the sunken trench and structural requirements as amended into claim 1. No other cited art cures such deficiencies. 
Because the prior art of record fails to teach or disclose the details of a backlight source module, comprising: a back plate structure and a rubber member, wherein the back plate structure comprises: a bottom plate, and a first side plate and a second side plate respectively connected with the bottom plate, and the first side plate and the second side plate oppose each other; a light-emitting portion, a light-guiding component and the rubber member are sequentially disposed on the bottom plate along a first direction pointing from the first side plate to the second side plate, and the rubber member is only disposed at the second side plate; the back plate structure further comprises a top plate, one end of the top plate is fixedly connected with a top edge of the first side plate, and the other end of the top plate extends along the first direction. an upper surface of the top plate is flush with an upper surface of the rubber member, and the top plate has an opening disposed above the light-emitting portion and the light-guiding component: the backlight source module further comprises: a heat-conducting component, disposed between the light-emitting portion and the bottom plate: a sunken trench is disposed at a portion, close to the first side plate. of the bottom plate: and the light-emitting portion and the heat-conducting component are both disposed at the sunken trench, and a sum of a thickness of the light-emitting portion and a thickness | of the heat-conducting component is equal to a vertical distance between a bottom of the sunken trench and the top plate, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 20 and its dependent claims, the claims recite the details of a backlight source module, comprising: a back plate structure and a rubber member, wherein the back plate structure comprises: a bottom plate, and a first side plate and a second side plate respectively connected with the bottom plate, and the first side plate and the second side plate oppose each other; a light-emitting portion, a light-guiding component and the rubber member are sequentially disposed on the bottom plate along a first direction pointing from the first side plate to the second side plate, and the rubber member is only disposed at the second side plate; the light-guiding component comprises a reflective sheet, a light-guiding plate, and a set of optical films that are sequentially stacked; and the light-guiding plate is joggled with the rubber member, or the set of optical films is joggled with the rubber member, or the light-guiding plate and the set of optical films are both joggled with the rubber member.
The closest prior art, Miyazaki [US 2013/0155821] teaches the details of a backlight source unit which includes a back-plate structure and rubber pieces, but fails to teach or disclose the details of the sunken trench and structural requirements as amended into claim 1. No other cited art cures such deficiencies. Examiner notes that the term ‘joggled’ is taken to mean interlocked by means of a protruding member or portion, of which a corresponding gap or opening is positioned to receive such a protrusion. 
Because the prior art of record fails to teach or disclose the details of a backlight source module, comprising: a back plate structure and a rubber member, wherein the back plate structure comprises: a bottom plate, and a first side plate and a second side plate respectively connected with the bottom plate, and the first side plate and the second side plate oppose each other; a light-emitting portion, a light-guiding component and the rubber member are sequentially disposed on the bottom plate along a first direction pointing from the first side plate to the second side plate, and the rubber member is only disposed at the second side plate; the light-guiding component comprises a reflective sheet, a light-guiding plate, and a set of optical films that are sequentially stacked; and the light-guiding plate is joggled with the rubber member, or the set of optical films is joggled with the rubber member, or the light-guiding plate and the set of optical films are both joggled with the rubber member, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875